Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in [0008], “and causes a vicious cycle of the process” is not known as to what this is to mean.  It appears to be superfluous.  
In [0009], “when a vicious cycle is progressed by the above-mentioned method, the extraction rate is lowered” needs clarification as to what is intended by “vicious cycle”.  
In [0009], “when the vicious circle is continuously maintained” needs clarification as to “vicious circle”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, “DSX solvent” is not definite as to the metes and bounds of this term nor is it known in the art.
In claim 1, “by a step of removing iron” is indefinite and appears to be superfluous because it is previously recited that the iron has been removed.
In claim 1, “(Na2CO3)” is superfluous and should be deleted for clarity.
In claim 1, “is further added” is indefinite as to what “further” means; ie. further to what.
In claim 1, “the manganese from the DSX solvent, extracted in step a” is indefinite because “the manganese” lacks proper antecedent basis in the claim and because nowhere in step a is it recited that manganese was extracted by the DSX solvent in step a.
In claim 2, “are sequentially treated in the same manner” is indefinite as to the metes and bounds of this language.
In claim 3, each recitation of “the raffinate” is indefinite as each lacks proper antecedent basis in the claims.
In claim 6, “(Na2CO3)” is superfluous and should be deleted for clarity.
In claim 7, “the DSX scrubbing solution” is indefinite as it lacks proper antecedent basis in the claims.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350.  The examiner can normally be reached on M,T,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/          Primary Examiner, Art Unit 1736